                 Case 16-51557-KJC             Doc 33      Filed 10/23/18        Page 1 of 4



                       IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE DISTRICT OF DELAWARE

                                                 :             Chapter 11
In re:                                           :
                                                 :             Case No. 15-11323 (KJC)
Citadel Watford City Disposal Partners, L.P.,    :
        1
et al.,                                          :             (Jointly Administered)
                                                 :
                      Debtors.                   :
                                                 :
                                                 :
Gavin/Solmonese LLC, Liquidation Trustee for :
the Citadel Creditors’ Grantor Trust, successor :
to Citadel Watford City Disposal Partners, L.P., :
et al.,                                          :
                                                 :
                      Plaintiff,                 :
                                                 :
v.                                               :
                                                 :
Peter Simons,                                    :             Adv. Pro. No. 16-51557 (KJC)
Focus Capital Partners, LLC,                     :             Adv. Pro. No. 16-51551 (KJC)
                                                 :
                      Defendants.                :
                                                 :

         NOTICE OF AGENDA OF MATTERS SCHEDULED FOR HEARING ON
                OCTOBER 25, 2018 AT 1:30 P.M. (EASTERN TIME)2

I.       MATTERS GOING FORWARD:

         1.      Peter Simons’ Motion to Reopen Adversary Proceeding and to Vacate Entry of
                 Default and Default Judgment and Memorandum of Law in Support Thereof
                 [Adv. 16-51557 D.I. 12-13, filed on May 1, 2017]

                 Response Deadline: May 15, 2017 at 4:00 P.M.



1
  The Debtors and the last four digits of their respective taxpayer identification numbers are as follows: Citadel
   Energy Services, LLC (7762); Pembroke Fields, LLC (0341); Citadel Energy SWD Holdings, LLC (5266) and
   Citadel Watford City Disposal Partners, LP (1520). The address for each Debtor is c/o Gavin/Solmonese LLC,
   Liquidation Trustee, 919 N. Market St., Suite 600, Wilmington, DE 19801.
2
  Parties who are unable to attend the hearing in person may participate by telephone by contacting CourtCall, an
   independent conference call company, at (866) 582-6878.                 Please refer to the Court’s website at
   www.deb.uscourts.gov (in the “General Information” under the “Judges’ Info” section) for complete information
   and instructions.


68969752.v2-10/23/18
                 Case 16-51557-KJC       Doc 33      Filed 10/23/18    Page 2 of 4



                 Responses Received:

                 a.    Objection of Gavin/Solmonese LLC, Liquidation Trustee for the Citadel
                       Creditors’ Grantor Trust, successor to Citadel Watford City Disposal
                       Partners, L.P., et al. to Peter Simons’ Motion to Reopen Adversary
                       Proceeding and to Vacate Entry of Default and Default Judgment [D.I. 14,
                       filed on May 15, 2017]

                 b.    Defendant’s Reply to the Objection of Gavin/Solmonese LLC, Liquidation
                       Trustee for the Citadel Creditors’ Grantor Trust, successor to Citadel
                       Watford City Disposal Partners, L.P., et al. to Peter Simons’ Motion to
                       Reopen Adversary Proceeding and to Vacate Entry of Default and Default
                       Judgment [D.I. 17, filed on May 24, 2017]

                 Related Documents:

                 a.    Complaint to Avoid and Recover Transfers Pursuant to 11 U.S.C. §§ 548,
                       549 and 550 and to Disallow Claims Pursuant to 11 U.S.C. § 502 [D.I. 1,
                       filed on December 12, 2016]

                 b.    Summons and Notice of Pretrial Conference in an Adversary Proceeding
                       [D.I. 3, filed on December 13, 2016]

                 c.    Plaintiffs’ Request for Entry of Default [D.I. 4, filed on January 30, 2017]

                 d.    Entry of Default [D.I. 5, filed on January 30, 2017]

                 e.    Plaintiffs’ Request for Entry of Default Judgment [D.I. 6, filed on January
                       30, 2017]

                 f.    Judgment by Default [D.I. 7, filed on January 30, 2017]

                 g.    Notice of Completion of Briefing [D.I. 18, filed on June 9, 2017]

                 h.    Order Granting, in Part, Peter Simons’ Motion to Reopen Adversary
                       Proceeding and to Vacate Entry of Default and Default Judgment [D.I. 19,
                       entered on June 16, 2017]

                 i.    Mediation Status Report [D.I. 22, filed on August 14, 2017]

                 j.    Mediation Status Report [D.I. 24, filed on August 23, 2017]

                 k.    Mediator’s Certificate of Completion [D.I. 25, filed on September 7, 2017]

                 l.    Status Report in Adversary Proceeding [D.I. 27, filed on January 2, 2018]

                 m.    Status Report in Adversary Proceeding [D.I. 29, filed on April 19, 2018]



                                                 2
68969752.v2-10/23/18
                 Case 16-51557-KJC        Doc 33      Filed 10/23/18    Page 3 of 4



                 n.     Re-Notice of Completion of Briefing [D.I. 30, filed on April 24, 2018]

                 o.     Notice of Oral Argument on Peter Simons’ Motion to Reopen Adversary
                        Proceeding and to Vacate Entry of Default and Default Judgment [D.I. 32,
                        filed on August 29, 2018]

                 Status: This matter is going forward.

        2.       Focus Capital Partners, LLC’s Motion to Vacate Default Judgment and to Dismiss
                 Complaint [Adv. 16-51551 D.I. 14, filed on March 16, 2018]

                 Response Deadline: March 30, 2018 at 4:00 P.M.

                 Responses Received:

                 a.     Objection of Gavin/Solmonese LLC, Liquidation Trustee for the Citadel
                        Creditors’ Grantor Trust, successor to Citadel Watford City Disposal
                        Partners, L.P., et al. to Focus Capital Partners, LLC’s Motion to Vacate
                        Default Judgment and to Dismiss Complaint [D.I. 16, filed on March 29,
                        2018]

                 b.     Focus Capital Partners, LLC’s Reply in Support of its Motion to Vacate
                        Default Judgment and to Dismiss Complaint [D.I. 18, filed on April 9,
                        2018]

                 Related Documents:

                 a.     Complaint to Avoid and Recover Transfers Pursuant to 11 U.S.C. §§ 548,
                        549 and 550 and to Disallow Claims Pursuant to 11 U.S.C. § 502 [D.I. 1,
                        filed on December 12, 2016]

                 b.     Summons and Notice of Pretrial Conference in an Adversary Proceeding
                        [D.I. 3, filed on December 13, 2016]

                 c.     Amended Summons and Notice of Pretrial Conference in an Adversary
                        Proceeding [D.I. 4, filed on December 22, 2016]

                 d.     Plaintiffs’ Request for Entry of Default [D.I. 5, filed on January 25, 2017]

                 e.     Entry of Default [D.I. 6, filed on January 25, 2017]

                 f.     Plaintiffs’ Request for Entry of Default Judgment [D.I. 7, filed on January
                        25, 2017]

                 g.     Judgment by Default [D.I. 8, filed on January 25, 2017]

                 h.     Declaration of Alastair Smith in Support of Motion to Vacate Default
                        Judgment [D.I. 15, filed on March 16, 2018]


                                                  3
68969752.v2-10/23/18
                 Case 16-51557-KJC       Doc 33      Filed 10/23/18    Page 4 of 4



                 i.     Request of Gavin/Solmonese LLC, Liquidation Trustee for the Citadel
                        Creditors’ Grantor Trust, successor to Citadel Watford City Disposal
                        Partners, L.P., et al., for Oral Argument with Respect to Defendant’s
                        Motion to Vacate Default Judgment and to Dismiss Complaint [D.I. 17,
                        filed on April 9, 2018]

                 j.     Notice of Completion of Briefing [D.I. 19, filed on April 16, 2018]

                 Status: This matter is going forward.

Dated: October 23, 2018                               FOX ROTHSCHILD LLP

                                                      /s/ Johnna M. Darby
                                                      Thomas M. Horan (DE Bar No. 4641)
                                                      Johnna M. Darby (DE Bar No. 5153)
                                                      919 N. Market Street, Suite 300
                                                      Wilmington, DE 19801
                                                      Telephone: (302) 654-7444
                                                      Facsimile: (302) 656-8920
                                                      E-mail: thoran@foxrothschild.com
                                                      E-mail: jdarby@foxrothschild.com

                                                      Counsel to Gavin/Solmonese LLC,
                                                      Liquidation Trustee




                                                 4
68969752.v2-10/23/18
